DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed on 24 January 2022.
This office action is made Final.
Claims 31-32 have been added.
Claims 1-32 are pending. Claims 1, and 29-32 are independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18, 20-26, and 28-30 remain and 32 is rejected under 35 U.S.C. 103 as being unpatentable over Guillou (US Publication No. 20110307795) in further view of Clark et al (US Publication No. 20060282795) in further view of  Collins (US Publication No. 20030065873)
As per independent claim 1, Guillou teaches a method comprising:
at a device with one or more processors, non-transitory memory, a display, an input device, a local data storage (0010, 0041-0045, disclose a device having multiple storage memories including a local storage memory (local data storage) and a user interface. Furthermore, devices such as mobile devices, laptops are implicitly known to have various types of memories and a storage medium which are local to the device):
detecting, via the input device, a management input indicative of a request to manage data stored at the direction of the device at a storage location with a limited available storage capacity in the local data storage (0050-0056: disclose detecting via the user interface a request to manage data stored in the local storage memory (local data storage)); 
in response to detecting the management input, displaying, on the display, a data storage management user interface that includes a plurality of data storage management affordances respectively associated with a plurality of data storage management operations, wherein displaying the plurality of data storage management affordances include concurrently displaying (Fig. 3A, paragraphs [0056]-[0061], show and disclose in response to detecting the user request, displaying a data storage management user interface that includes a plurality of soft keys or buttons “Change it”  respectively to allow changing distributions :
a first data storage management affordance that is associated with a first data storage management operation that is configured to be performed on first data currently stored at the storage location in the local data storage and is displayed concurrently with a description of the first data storage management operation (Fig. 3A, paragraphs [0056]-[0061]: show and disclose a first soft key or button “Change it” (first data storage management affordance) that allows a first changing distribution between the local storage memory and the remote storage memory for a first data type whose data currently stored in the local storage memory (paragraph [0057]) and is displayed concurrently with first information regarding an amount of storage at the local storage memory for the first data type. Guillou discloses the first data may be videos.)
 wherein the first data storage management operation is of a first operation type (Fig. 3A, paragraph [0059], show and disclose the first soft key or button “Change it” is a first operation type); and
a second data storage management affordance that is associated with a second data storage management operation that is configured to be performed on second data currently stored at the storage location in the local data storage and is displayed concurrently with a description of the second data storage management operation wherein the second data storage management operation corresponds to moving at least a portion of the second data from the local data storage to a remote storage location of a second device (Fig. 3A, paragraphs [0056]-[0061], show and disclose a second soft key or button “Change it” that allows a second changing distribution between the local storage memory and the remote storage memory for a second data type whose data currently stored in the local storage memory (paragraph [0057]) and is displayed concurrently with second information regarding an amount of storage at the local storage memory for the second data type. In other words, Guillou discloses moving data from a local storage to a remote storage. Guillou discloses the second data may be music, pictures.)
wherein the first data is different from the second data (FIG 3A: discloses the first operation can be done with videos (first data) and the second operation can be done with music or pictures (second data))
while displaying the data storage management user interface, detecting, via the input device, selection of a particular data storage management affordance of the plurality of data storage management affordances (Guillou, Fig. 3A, paragraphs [0059]-[0061], show and disclose while displaying the data storage management user interface, detecting, via the user interface, a user selection of a particular soft key or button “Change it” of the plurality of soft keys or buttons “Change it” (Fig. 3A)); and
in response to detecting selection of the particular data storage management affordance (Fig. 3A, paragraphs [0059]-[0060], show and 
in accordance with a determination that the particular data storage management affordance is the first data storage management affordance, initiating a process for performing the first data storage management operation (Guillou, Fig. 3A, paragraphs [0059]-[0061], show and disclose in accordance with a determination that the particular soft key or button “Change it” is the first soft key or button “Change it”, change distribution between the local storage memory and the remote storage memory for the first data type); and
in accordance with a determination that the particular data storage management affordance is the second data storage management affordance, initiating a process for performing the second data storage management operation (Fig. 3A, paragraphs [0059]-[0061], show and disclose in accordance with a determination that the particular soft key or button “Change it” is the second soft key or button “Change it”, change distribution between the local storage memory and the remote storage memory for the second data type).
In “a second data storage management affordance” above, Guillou does not specifically teach wherein the second data storage management operation is of a second operation type that is different from the first operation type, and wherein the first data is different from the second data.  However, Clark teaches a second data storage management affordance that is associated with a second data storage management operation that is configured to be performed on second data stored at the direction of the device at the storage location in the local data storage and is displayed concurrently with a description of the second data storage management operation, wherein the second data storage management operation is of a second operation type that is different from the first operation type, and wherein the first data is different from the second data (0075, FIG. 6: Clark discloses a menu interface that includes a plurality of data storage affordances/options that are associated with different data storage management operations types regarding data stored on a computer (thus  data stored locally). Clark discloses various data storage management operations that affects different data stored on the local storage of the computer that includes: "Clear Recycle Bin" to clear items designated as to be deleted on the computer; "Clear Clipboard" clears the clipboard of the operating system of the computer; (i.e. clears the local data stored in the local clipboard on the computer) "Clear System Temp Directory" clears all files from the temp directory of a file system of the computer; and "Clear Recent Documents" clears a list of recent documents from the menu of the operating system of the computer (e.g., the "Start" menu in Microsoft.RTM. Windows.RTM.). Each menu item listed within the displayed menu is viewed as a form of an affordance wherein each menu item is associated with a different storage action (see list above) that affects data stored on the local storage of the computer. In addition, each menu item also displays a description of that storage action. For example, a first menu item is labeled "Clear Recycle bin" which is a description of a first operation of emptying all of the contents within the area associated with the recycle bin. This is a first data storage management operation. In 
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the concept of having in “a second data storage management affordance” above, wherein the second data storage management operation is of a second operation type that is different from the first operation type, and wherein the first data is different from the second data as suggested by Clark into Guillou’s system because both systems manage data on a storage device.  The combination would have provided the intrinsic advantage of providing the user a quick and simple method of managing the user's storage space wherein most of the storage operations are presented at the same time.
Furthermore, the cited art fails to specifically disclose displaying the plurality of data storage management affordances includes concurrently displaying the first data storage management affordance and the second data storage management affordance, wherein the first data storage management operation corresponds to removing the first 
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to have modified the cited art to 

As per dependent Claim 2, Guillou teaches wherein the description of the first data storage management operation includes information regarding an amount of storage at the storage location freed by the first data storage management operation (Fig. 3A, paragraphs [0048], [0058]-[0061], [0064], show and disclose the first information regarding an amount of storage changed/freed at the local storage memory for the first data type by the first changing distribution).
As per dependent Claim 3, Guillou teaches wherein the plurality of data storage management operations includes one or more data storage management operations that immediately free an amount of storage at the storage location (Fig. 3A, paragraphs [0048], [0058]-[0061], [0064], show and disclose changing distributions immediately change the distributions between the local storage memory and the remote storage memory which means free an amount of data storage at the local storage memory).
As per dependent Claim 4, based on the rejection of Claim 3  and the rationale incorporated, Collins teaches wherein the one or more data storage management operations that immediately free an amount of storage at the storage location includes one or more of an operation that permanently deletes items that have been marked for deletion, an operation that deletes one or more applications, an operation that deletes a cache of one or more applications, or an operation that removes media that meets predefined criteria (Collins, Abstract, Fig. 4, paragraphs [0052]-[0062], show and disclose a method for managing data on a storage device comprising a plurality of functions for reallocating data including a delete function to remove selected data files of a plurality of data files in the data table from the storage device) .
As per dependent Claim 5, Guillou teaches wherein the plurality of data storage management operations includes one or more data storage management operations that enable a reduction of data stored at the storage location (Fig. 3A, paragraphs [0059]-[0065], show and disclose changing distributions includes enable data to be transferred from the local storage memory to the remote storage memory which means recuing the data stored in the local storage memory).
As per dependent Claim 6, Guillou teaches wherein the one or more data storage management operations that enable a reduction of data stored at the storage location includes an operation that stores data stored at the storage location at a remote storage location, or an operation to allow deletion of media items while maintaining at least a threshold amount of media items (Fig. 3A, paragraph [0065], show and disclose changing distributions that enable data stored at the local storage memory to be transferred to the remote storage memory to reduce data stored at the local storage memory).
As per dependent Claim 7, Guillou teaches wherein at least one of plurality of data storage management affordances is selectable to initiate a respective data storage management operation (Fig. 3A, paragraphs [0059]-[0065], show and 
As per dependent Claim 8, Guillou teaches wherein at least one of the plurality of data storage management affordances is selectable to display a confirmation affordance which is selectable to initiate a respective data storage management operation (Fig. 3A, paragraphs [0059]-[0065], show and disclose at least one of the plurality of soft keys or buttons “Change it” selectable to allow changing a distribution for a data type).
As per dependent Claim 9, Guillou teaches further comprising, in response to initiating a process to perform of one of the data storage management operations, displaying, on the display, an option to automatically perform periodic data storage management operations that correspond to the one of the data storage management operations that, if selected, causes the device to periodically perform the one of the data storage management operations (Fig. 4, paragraphs [0062], [0064], show and disclose displaying a window indicating a time period (e.g. hour, day, week, month, etc.), which can be selected for example via a drop-down menu or other, where if data in the local storage memory  are not used with this occurrence, they may be candidates for storage in the remote storage memory and if data stored in the local storage memory are used at least 5 times in a week, they may remain in the local storage memory).
As per dependent Claim 10, Guillou teaches further comprising displaying, on the display, a storage usage user interface including information regarding usage of storage at the storage location, wherein the management input corresponds to selection of a management affordance displayed in the storage usage user interface (Fig. 3A, paragraphs [0059]-[0065], show and disclose displaying data usage for the local storage memory (paragraph [0061]) where selection of a soft key or button “Change it” displayed in the data usage user interface).
As per dependent Claim 11, Guillou teaches wherein the information regarding usage of storage at the storage location includes a graphical representation of the usage of storage at the storage location (Fig. 3A, paragraphs [0059]-[0061], show and disclose a chart representing the distribution and data usage between the local storage memory and the remote storage memory).
As per dependent Claim 12, Guillou teaches wherein the information regarding usage of storage at the storage location includes a warning notification indicating that an amount of data stored at the storage location meets warning criteria (Fig. 3A reference 20, paragraphs [0047]-[0048], [0059], show and disclose an indication of the total amount of data stored in the local storage memory and its proportion (Fig. 3A reference 20) with respect to the device that does not exceed a certain percentage (paragraphs [0047]-[0048]).
As per dependent Claim 13, Guillou teaches wherein the warning criteria includes a criterion that is met when the amount of data stored at the storage location exceeds a threshold (Fig. 3A reference 20, paragraphs [0066]-[0067], show and disclose the indication includes a criterion when the amount of data stored at the local storage memory exceeds a target maximum storage criterion).
As per dependent Claim 14, based on the rejection of Claim 1 and the rationale incorporated, Collins teaches wherein the warning criteria includes a criterion that is met when the amount of data stored at the storage location provided unused storage at the storage location that is insufficient to perform an operation requested by a user (Fig. 4, paragraph [0052], show and disclose the data on the storage device is monitored in the background such as when a threshold is satisfied, the user is alerted for example when the user’s digital music data exceeds a threshold of 250 MB, an icon may be displayed alerting the user that this threshold is satisfied)
As per dependent Claim 15, Guillou teaches wherein the data storage management user interface includes a first region including the plurality of data storage management affordances (Fig. 3A, paragraphs [0056]-[0061], show and disclose the data storage management user interface includes a plurality of soft keys or buttons “Change it”  respectively to allow changing distributions between the local storage memory and the remote storage memory for different data types)  
However, Guillou does not specifically teach and a second region including a plurality of view affordances, wherein each of the plurality of view affordances is selectable to display a respective storage management user interface. However, based on the rejection of Claim 1 and the rationale incorporated, Collins teaches a second region including a plurality of view affordances, wherein each of the plurality of view affordances is selectable to display a respective storage management user interface (Fig. 4, paragraphs [0054]-[0062], show and disclose displaying, within a graphic of management interface, data categories where each of the categories is selectable to display a respective detail in the storage management interface).
As per dependent Claim 16, based on the rejection of Claim 1 and the rationale incorporated, Collins teaches further comprising:
detecting, via the input device, an applications view input selecting an applications view affordance of the plurality of view affordances (Fig. 4, paragraphs [0054]-[0062], show and disclose detecting, via the management interface of the user’s screen, a user selection one of the plurality of data categories (paragraph [0059]) such as “Audio”, “Graphics”, etc. (paragraph [0055])); and
in response to detecting the applications view input, displaying, on the display, an applications storage management user interface including a list of applications installed at the storage location displayed in association with an indication of a size of the applications and a delete affordance for uninstalling the application (Fig. 4, paragraphs [0058]-[0059], [0062], show and disclose in response to the user selection of one of the data categories such as “Audio”, “Graphics”, etc., displaying, on the management interface of the user’s screen, a data table comprising a list of data files associated with file name, file size, etc. and a control panel comprising selectable functions such as a delete function to remove a selected data file of the list of data files in the data table). 
As per dependent Claim 17, based on the rejection of Claim 1 and the rationale incorporated, Collins teaches wherein the list of applications is sorted by size and the applications storage management user interface further comprises at least one sort affordance to sort the list of applications by name, last-opened date, or installation date ( Fig. 4, paragraph [0059], show and disclose 
As per dependent Claim 18, based on the rejection of Claim 1 and the rationale incorporated, Collins teaches further comprising: 
detecting, via the input device, a media view input selecting a media view affordance of the plurality of view affordances (Fig. 4, paragraphs [0054]-[0062], show and disclose detecting, via the management interface of the user’s screen, a user selection one of the plurality of data categories (paragraph [0059]) such as “Audio”, “Graphics”, etc. (paragraph [0055])); and
in response to detecting the media view input, displaying, on the display, a media storage management user interface including a list of media items stored at the storage location in association with an indication of the size of the media items and a delete affordance for deleting the media item (Fig. 4, paragraphs [0058]-[0059], [0062], show and disclose in response to the user selection of one of the data categories such as “Audio”, “Graphics”, etc., displaying, on the management interface of the user’s screen, a data table comprising a list of data files associated with file name, file size, etc. and a control panel comprising selectable functions such as a delete function to remove a selected data file of the list of data files in the data table)
As per dependent Claim 20, Guillou teaches the list of media files is displayed in association with a consumption indicator indicative of a consumption level of the media file (Fig. 3A, paragraphs [0058]-[0061], show and disclose the list of data files is displayed in association with a “data usage” indication of 
As per dependent Claim 21, based on the rejection of Claim 1 and the rationale incorporated, Collins teaches further comprising:
detecting, via the input device, a documents view input selecting a documents view affordance of the plurality of view affordances ( Fig. 4, paragraphs [0054]-[0062], show and disclose detecting, via the management interface of the user’s screen, a user selection one of the plurality of data categories (paragraph [0059]) such as “Audio”, “Graphics”, etc. (paragraph [0055])); and
in response to the documents view input, displaying, on the display, a documents storage management user interface including a list of document items stored at the storage location in association with an indication of the size of the document items and a delete affordance for deleting the document item ( Fig. 4, paragraphs [0058]-[0059], [0062], show and disclose in response to the user selection of one of the data categories such as “Audio”, “Graphics”, etc., displaying, on the management interface of the user’s screen, a data table comprising a list of data files with file name, file size, etc. and a control panel comprising selectable functions such as a delete function to remove a selected data file of the list of data files in the data table).
As per dependent Claim 22, Guillou teaches wherein the list of document items includes document items stored at the storage location having a size greater than a threshold (Fig. 3A, paragraphs [0059], [0066], show and disclose the list of data files stored at the local storage memory having a size exceed the target maximum storage criterion).
As per dependent Claim 23, Guillou teaches wherein the list of document items excludes items that are visible in other storage management user interfaces of the data storage management user interface (Fig. 3A, paragraphs [0059]-[0066], show and disclose the list of other files excludes items that are visible in other storage management user interfaces of the data storage management user interface).
As per dependent Claim 24, Guillou teaches wherein the list of document items includes items that are visible in other storage management user interfaces of the data storage management user interface (Fig. 3A, paragraphs [0059]-[0066], show and disclose the list of other files includes items that are visible in other storage management user interfaces of the data storage management user interface).
As per dependent Claim 25, based on the rejection of Claim 1 and the rationale incorporated, Collins teaches further comprising:
detecting, via the input device, a file view input selecting a file view affordance (Fig. 4, paragraphs [0054]-[0062], show and disclose detecting, via the management interface of the user’s screen, a user selection one of the plurality of data categories (paragraph [0059]) such as “Audio”, “Graphics”, etc. (paragraph [0055])); and 
in response to detecting the file view input, displaying, on the display, a navigable file system hierarchy including a list of nodes (Fig. 4, paragraphs 
As per dependent Claim 26, based on the rejection of Claim 1 and the rationale incorporated, Collins teaches wherein the list of nodes is sorted by size of the node and displayed with an indication of the size of the node and a delete affordance to delete the node (Collins, Fig. 4, paragraph [0059], show and disclose the list of data files in the data table may be sorted by file size, file name, date modified, etc., by the user and displayed with file name, file size, etc. and a control panel comprising selectable functions such as a delete function to remove a selected data file of the list of data files in the data table).
As per dependent Claim 28, Guillou teaches wherein the plurality of data storage management operations correspond to data associated with an active user (Fig. 3A, paragraphs [0056]-[0060], show and disclose changing distributions between the local storage memory and the remote storage memory defined by a user (paragraph [0060]), which is similar or equivalent to the plurality of data storage management operations correspond to data associated with an active user)
As per independent Claim 29, this is a non-transitory computer readable storage medium claim which is corresponding to the method Claim 1.  Therefore, it is rationally rejected for the same reason as the method Claim 1. 
As per independent Claim 30, this is an electronic device claim which is corresponding to the method Claim 1.  Therefore, it is rationally rejected for the same reason as the method Claim 1.  
As per dependent claim 32, Claim 32 recites similar limitations as in Claim 1 and are rejected under similar rationale. Furthermore, Guillou disclose displaying a third data storage management affordance that is associated with a third data storage management operation that is configured to be performed on third data currently stored at the storage location in the local data storage and is displayed concurrently with a description of the third data storage management operation (Fig. 3A, paragraphs [0056]-[0061], show and disclose a second soft key or button “Change it” that allows a third changing distribution between the local storage memory and the remote storage memory for a third data type whose data currently stored in the local storage memory (paragraph [0058]) and is displayed concurrently with third information regarding an amount of storage at the local storage memory for the third data type. Guillou discloses the third data may be pictures. (See third row in FIG 3A) Furthermore, in response to detecting selection of the particular data storage management affordance (Fig. 3A, paragraphs [0059]-[0060], show and disclose in response to a user selection of a particular soft key or button “Change it” of the plurality of soft keys or buttons “Change it” (Fig. 3A))Furthermore, Guillou discloses in accordance with a determination that the particular data storage management affordance is the third data storage management affordance, initiating a process for performing the third data storage management operation (Guillou, Fig. 3A, paragraphs [0059]-[0061], show and disclose in accordance with a determination that the particular soft key or button “Change it” is the first soft key 
Furthermore, Guillou does not specifically teach wherein the third data storage management operation is of a third operation type that is different from the first and second operation type. However, based on the rejection of Claim 1 and the rationale incorporated, Clark discloses a third data storage management affordance that is associated with a third data storage management operation that is configured to be performed on third data stored at the direction of the device at the storage location in the local data storage and is displayed concurrently with a description of the third data storage management operation, wherein the third data storage management operation is of a third operation type that is different from the first and second operation type (0075, FIG. 6: Clark discloses a menu interface that includes a plurality of data storage affordances/options that are associated with different data storage management operations types regarding data stored on a computer (thus  data stored locally). Clark discloses various data storage management operations that affects different data stored on the local storage of the computer that includes: “Clear Browser History” to clear the history of the browser; "Clear Recycle Bin" to clear items designated as to be deleted on the computer; "Clear Clipboard" clears the clipboard of the operating system of the computer; (i.e. clears the local data stored in the local clipboard on the computer) "Clear System Temp Directory" clears all files from the temp directory of a file system of the computer; and "Clear Recent Documents" clears a list of recent documents from the menu of the operating system of the computer (e.g., the "Start" menu in Microsoft.RTM. Windows.RTM.). Each menu item listed within the displayed menu is viewed as a form 
Furthermore, the cited art fails to specifically disclose displaying the plurality of data storage management affordances includes concurrently displaying the third data storage management affordance and the first and  second data storage management affordance, wherein the third data storage management operation configured to be performed on third data currently stored at the storage location in the local data storage, .

Claims 19 and 27 remain rejected under 35 U.S.C. 103 as being unpatentable over Guillou in further view of Clark in further view of Collins in further view of Weinstein (US Publication No. 20150234885). 
As per dependent Claim 19, the cited art does not teach wherein the list of media items includes visually separated sub-lists of media items of particular media types. However, Weinstein teaches wherein the list of media items includes visually separated sub-lists of media items of particular media types (Weinstein, Fig. 3, paragraphs [0041], [0052]-[0053], [0083], show and disclose a method to manage a set of files within a computing device comprising displaying a file hierarchy directory having a root node for various files and sub-directories and a table of files sizes for each file size, where the sub-directories can be recursively expanded, and the file hierarchy can be sorted according to a deterministic sort (paragraph [0083])).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the concept of having wherein the list of media items includes visually separated sub-lists of media items of particular media types as suggested by Weinstein into the cited art because all these systems manage data files within a computing device.  The combination would enable the cited art to efficiently create signatures for file hierarchies where these signatures have a variety of uses including using the signatures to identify similarities and/or 
As per dependent Claim 27, the cited art do not teach wherein at least one node of the list of nodes is expandable to display sub-nodes sorted by size of the sub-node and displayed with an indication of the size of the sub-node and a delete affordance to delete the sub-node. However, Weinstein teaches wherein at least one node of the list of nodes is expandable to display sub-nodes sorted by size of the sub-node and displayed with an indication of the size of the sub-node and a delete affordance to delete the sub-node (Fig. 3, paragraphs [0041], [0052]-[0053], [0083], show and disclose a method to manage a set of files within a computing device comprising displaying a file hierarchy directory having a root node for various files and sub-directories and a table of files sizes for each file size, where the sub-directories can be recursively expanded, and the file hierarchy can be sorted according to a deterministic sort (paragraph [0083])).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the concept of having wherein at least one node of the list of nodes is expandable to display sub-nodes sorted by size of the sub-node and displayed with an indication of the size of the sub-node and a delete affordance to delete the sub-node as suggested by Weinstein into the cited art because all these systems manage data files within a computing device.  The combination would enable the cited art to efficiently create signatures for file hierarchies where these signatures have a variety of uses including using the signatures to identify .
.
Claims 31 is rejected under 35 U.S.C. 103 as being unpatentable over Guillou in further view of Clark in further view of Collins in further view of Blong (US Publication No. 9591075, 3/7/2017). 
As per dependent claim 31, the cited art fails to specifically disclose displaying, on the display, a storage usage user interface that indicates usage regarding the local data storage, wherein the management input is directed to the storage usage user interface; and in further response to detecting the management input, ceasing to display the storage usage user interface. However, Blong discloses a user interface that indicates usage regarding the local data storage. FIG 8 discloses the total file size for each of different types of data stored on the local storage. For example, audio takes up 51 MB, while photos take up 32 MB. Furthermore, the user can select one of the data types to manage how much data of that type is stored on the local storage. (FIG 8; Col 8, line 62 – Col 9, line 12) By clicking on a data type, such as Audio, (management input) the interface of FIG 9 is then displayed. Blong states that FIG. 9 illustrates user interface 900, which may correspond to a version of user interface 800 after the user has selected the Audio data type (Col 9, lines 13-19). Blong discloses that the interface shown in FIG 8 changes to the displayed interface in FIG 9. (Col 9, ll 17-19) The interface shown in FIG 9 is different than the interface shown in FIG 8. Thus, the interface shown in FIG 8 is no longer displayed when the interface of FIG 9 is shown. 
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to have modified the cited art to incorporated the functionality of the disclosed features since it would enable users to manage the division of storage, associated with the users, between cloud storage and local storage by being provided with fine-grain control of where and how the user's data is stored.

Response to Arguments
Applicant's arguments filed 1/24/22 have been fully considered but they are not persuasive.
On pages 11-14, in regards to the independent claims, Applicant argues that the cited art, individually, does not teach the subject matter/limitations: “concurrently displaying: a first data storage management affordance that is associated with a first data storage management operation that is configured to be performed on first data . . . wherein the first data storage management operation is of a first operation type...; and a second data storage management affordance that is associated with a second data storage management operation that is configured to be performed on second data ... wherein the second data storage management operation is of a second operation type that is different from the first operation type... wherein the first data is different from the second data…”. Applicant argues that Guillou does not teach "the second data storage management operation is of a second operation type that is different from the first operation type.". Furthermore, Applicant argues that Clark doesn’t teach the limitations/subject matter. Applicant argues that Clark does not teach "the second data storage management operation is of a second operation type that is different from the first operation type." Applicant argues that Clark discloses using the multiple operations on different data is merely the same clear function being used. Applicant argues that performing a clear operation on the cookies is a first operation, and performing a clear operation on the browser cache is a second operation of the same operation type as the first operation. Furthermore, Applicant argues that Collins doesn’t teach the limitations/subject matter. Applicant argues that Collins discloses displaying the same functions, irrespective of which file(s) are currently selected. Applicant argues that the same functions app "concurrently displaying: a first data storage management affordance [of a first operation type] that is associated with a first data storage management operation to be performed on first data . . . and a second data storage management affordance operation [of a second operation type different from the first operation type] that is associated with a second data storage management to be performed on second data [different from the first data],ear for each selected files. Therefore, Collins, alone, does not teach the subject matter. In addition, Applicant argues that Weinstein does not teach the features of Claim 1. However, the Examiner disagrees.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., different affordance/functions being displayed for a select data) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). On page 14, Applicant argues that Collins discloses the same functions being displayed for each selected data. Thus, Applicant is implying Collins does not teach different functions/affordances being displayed for a different data being selected. The Examiner respectfully states that claimed limitation does not disclose any limitations that states new affordances/operations appear in different data is selected to be operated on. Applicant’s claimed invention merely states that two affordances/functions (that can be selected) are displayed wherein each affordance/functions performs an operation on different data. Thus, the claimed invention does not disclose new affordances/options appear when a user selects a different data.
Furthermore, based on the arguments provided by the Applicant in respect to claimed features in the claim limitation, the Examiner respectfully submits that the Applicant states that Guillou, Clark, and Collins do not teach the limitations by merely summarizing each of the references and merely concludes that each of the reference do not teach the limitation. Applicant does not disclose how the claim language of the claim 
Furthermore, the Examiner respectfully states that the combination of Guillou, Clark, and Collins, together, not individually were used to teach the subject matter concurrently displaying: a first data storage management affordance that is associated with a first data storage management operation that is configured to be performed on first data . . . wherein the first data storage management operation is of a first operation type...; and a second data storage management affordance that is associated with a second data storage management operation that is configured to be performed on second data ... wherein the second data storage management operation is of a second operation type that is different from the first operation type... wherein the first data is different from the second data.  Guillou discloses displaying the plurality of data storage management affordances include concurrently displaying a first data storage management affordance that is associated with a first data storage management operation that is configured to be performed on first data currently stored at the storage wherein the first data storage management operation is of a first operation type;  a second data storage management affordance that is associated with a second data storage management operation that is configured to be performed on second data currently stored at the storage location in the local data storage and is displayed concurrently with a description of the second data storage management operation wherein the second data storage management operation corresponds to moving at least a portion of the second data from the local data storage to a remote storage location of a second device; wherein the first data is different from the second data. However, Clark was used because Guillou did not teach all of the elements of the claim including wherein the second data storage management operation is of a second operation type that is different from the first operation type, and wherein the first data is different from the second data. Furthermore, Collins was used because Guillou and Clark were used did not teach disclose displaying the plurality of data storage management affordances includes concurrently displaying the first data storage management affordance and the second data storage management affordance, wherein the first data storage management operation corresponds to removing the first data from the local data storage, wherein the second data storage management operation is of a second operation type that is different from the first operation type. Therefore, in response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on 
Furthermore, based on the claimed language, the Examiner respectfully states the language discloses what a first operation type is and a second operation type. The Examiner acknowledges that claim language of claim 1 further discloses a first operation corresponds to removing data from the local data storage. Thus, the removing of data from a local storage is considered a first operation type. The claims disclose a second operation corresponds to moving data from a local storage to a remote device. It is noted that moving files from a first location to a second location still involves the removing of data from the first location (local storage). Thus the moving of data is a second operation type. Therefore, the broadest reasonable interpretation is applied. 
Furthermore, the Examiner refers the Applicant to MPEP 904.01 (b) that states "All subject matter that is the equivalent of the subject matter as defined in the claim, even though specifically different from the definition in the claim, must be considered unless expressly excluded by the claimed subject matter." In other words, while the prior art cited may not explicitly use the same terminology as disclosed in the claim limitations, it doesn't mean the art doesn't teach it and can't be considered to reject Applicant 's claimed invention. Thus, examiner submits that what is taught by the references is considered within the broadest reasonable interpretation to that which is claimed discussed below.
Thus, based on the broadest reasonable interpretation of language of the limitation, Guillou discloses displaying the plurality of data storage management affordances include concurrently displaying (Fig. 3A, paragraphs [0056]-[0061], show 
In “a second data storage management affordance” above, Guillou does not specifically teach wherein the second data storage management operation is of a second operation type that is different from the first operation type, and wherein the first data is different from the second data.  However, Clark teaches a second data storage management affordance that is associated with a second data storage management operation that is configured to be performed on second data stored at the direction of the device at the storage location in the local data storage and is displayed concurrently with a description of the second data storage management operation, wherein the second data storage management operation is of a second operation type that is different from the first operation type, and wherein the first data is different from the second data (0075, FIG. 6: Clark discloses a menu interface that includes a plurality of data storage affordances/options that are associated with different data storage management 
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the concept of having in “a second data storage management affordance” above, wherein the second data storage management operation is of a second operation type that is different from the first operation type, and wherein the first data is different from the second data as suggested by Clark into Guillou’s system because both systems manage data on a storage device.  The combination would have provided the intrinsic advantage of providing the user a quick and simple method of managing the user's storage space wherein most of the storage operations are presented at the same time.
Furthermore, the cited art fails to specifically disclose displaying the plurality of data storage management affordances includes concurrently displaying the first data storage management affordance and the second data storage management affordance, wherein the first data storage management operation corresponds to removing the first data from the local data storage, wherein the second data storage management operation is of a second operation type that is different from the first operation type.  However, Collins discloses when the storage space on a storage device reaches one or more thresholds, the user is provided with an interface to control the data associated with the space. (0015, 0045, 0048, 0054) The interface discloses a plurality of data storage affordances/options that are associated with different data storage management operations types regarding data stored on a computer (thus, data stored locally). As shown in FIG 4, the plurality of data storage affordances/options include “Move”, 
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to have modified the cited art to incorporated the functionality of the disclosed features since it would enable the cited art to warn the user that the storage capacity has declined and allow the user to view and reallocate various data categories to make more storage capacity available as Collins suggested in paragraphs [0014]-[0016].
Therefore, in summary, it is noted that Clark alone was not explicitly used to reject the subject matter of different operation types. As explained above in the rejection, Guillou discloses the display of an affordance corresponding to an operation type of moving data from a local storage to a remote storage. Clark discloses the  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
If the Applicant chooses to amend the claims in future filings, the Examiner kindly states any new limitation(s) added to the claims must be described in the specification in such a way as to reasonably convey to one skilled in the relevant art in order to meet the written description requirement of 35 USC 112, first paragraph. To help expedite prosecution, promote compact prosecution and prevent a possible 112(a)/first paragraph rejection, the Examiner respectfully requests for each new limitation added to the claims in a future filing by the Applicant that the Applicant would cite the location within the specification showing support for that new limitation within the remarks. In addition, MPEP 2163.04(I)(B) states that a prima facie under 112(a)/first paragraph may be established if a claim has been added or amended, the support for the added limitation is not apparent, and applicant has not pointed out where added the limitation is supported.

In the event Applicant wishes to conduct an interview with the Examiner, the Examiner requests an agenda, in writing, be faxed to the Examiner before an interview is scheduled as stated in MPEP 713.09. As disclosed in the MPEP, the written agenda should convince the Examiner that a disposal or clarification for appeal may be accomplished with only nominal further consideration for the interview to be granted. Please note: interviews to discuss new limitations only in the submitted agenda will not be denied. Please contact the Examiner by phone for the Examiner's fax number. See MPEP 713.09 for more details.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Faber whose telephone number is 571-272-2751.  The examiner can normally be reached Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Cesar Paula, can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/D. F./
Examiner, Art Unit 2177

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177